



COURT OF APPEAL FOR ONTARIO

CITATION: Ontario (Provincial Police) v. Assessment Direct
    Inc., 2018 ONCA 78

DATE: 20180130

DOCKET: M48577, M48687 (C64473)

Doherty, LaForme and Paciocco JJ.A.

BETWEEN

The Ontario Provincial Police and Her Majesty the
    Queen

Applicants

and

Assessment Direct Inc., Universal Injury
    Rehabilitation Centre Inc., Osler Rehabilitation Centre Inc., Metro
    Rehabilitation Centre Inc., Rouge Valley Rehabilitation Centre Inc. and Publix
    Rehabilitation Centre Inc.

Respondents

John Patton, for the applicants

Richard Shekter and Karina Wong, for the respondents

Erin Dann, for the referee

Heard and released orally:  January 18, 2018

REASONS FOR DECISION

[1]

This is an appeal from an order of Nordheimer J. determining whether
    certain materials seized by the O.P.P. under a search warrant issued on the
Criminal
    Code
is subject to litigation privilege and therefore not potentially
    evidence in any criminal proceeding that might be undertaken. To this point in
    time, there have been no charges laid.

[2]

We note that in his order, Nordheimer J. made no declaratory order
    relating to the constitutionality of any statutory provision or any state
    conduct.

[3]

In our view, the order is properly characterized as affecting the
    enforcement or implementation of the search warrant. The search warrant is a
    judicial order made on an
ex parte
application brought under the
Criminal
    Code
pertaining to an ongoing criminal investigation. In our view, judicial
    orders that are directed at the enforcement or implementation of a criminal
    order are themselves criminal in nature.

[4]

No appeal lies to this court in a criminal proceeding under the
Courts
    of Justice Act
. The appeal must be quashed.

Doherty J.A.

H.S. LaForme J.A.

David M. Paciocco
    J.A.


